DETAILED ACTION
The action is responsive to the Application filed on 12/30/2021. Claims 1-18 are pending in the case. Claims 1, 7 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11249729. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set in the '729 patent only including minor differences in computer structure, see chart below where bolded portions are similar.

Application No. 17/646532
Patent No. 11249729
1. A method of designing robotic process automation (RPA) software, the method comprising employing at least one hardware processor of a computer system to: 
receive a user input selecting a target element from a plurality of visual elements of a user interface (UI) exposed by the computer system; and 
in response, output an RPA script instructing a software robot to execute an RPA activity that mimics an interaction of a human operator with the target element; 
wherein the RPA script includes: 
an encoding of a target ID identifying the target element among other visual elements of the UI, 
an encoding of an image of the target element, and 
an encoding of a text displayed by the target element; and 
wherein executing the RPA script on a client machine causes the client machine to: 
search a runtime UI exposed by the client machine for elements matching the target ID, 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the image of the target element and further according to the text displayed by the target element, and 
in response to identifying the runtime instance of the target element, execute the RPA activity on the runtime instance of the target element.

2. The method of claim 1, further comprising employing the at least one hardware processor, in response to the user input selecting the target element, to automatically select an anchor element co-displayed with the target element within the UI; 
wherein the RPA script further comprises: 
an encoding of an anchor ID identifying the anchor element among other visual elements of the UI, and 
data characterizing a visual appearance of the anchor element; and 
wherein executing the RPA script on the client system causes the client machine to identify the runtime instance of the target element further according to the anchor ID and the visual appearance of the anchor element.

3. The method of claim 2, wherein automatically selecting the anchor element comprises: 
selecting a plurality of anchor candidates from the plurality of visual elements; 
determining a plurality of anchor fitness scores, each anchor fitness score determined for a respective anchor candidate of the plurality of anchor candidates according to a relative on-screen position of the respective anchor candidate with respect to the target element; and 
in response, selecting the anchor element from the plurality of anchor candidates according to the plurality of anchor fitness scores.

4. The method of claim 3, comprising determining each anchor fitness score according to an angle of a line connecting a center of the target element to a center of the respective anchor candidate.

5. The method of claim 3, comprising determining each anchor fitness score according to an amount by which the target element and the respective anchor candidate intersect.

6. The method of claim 2, wherein automatically selecting the anchor element comprises: 
determining a candidate on-screen location according to an on-screen location of the target element and further according to a size of the target element; 
in response, identifying a candidate visual element of the target UI located at the candidate on-screen location; and 
selecting the candidate visual element as the anchor element.
1. A method of designing robotic process automation (RPA) software, the method comprising employing at least one hardware processor of a computer system to: 
in response to exposing a target user interface (UI) comprising a plurality of visual elements, receive a user input selecting a target element of the plurality of visual elements; 
in response to receiving the user input, automatically select an anchor element from the plurality of visual elements according to an element type of the target element; 
determine a set of target features characterizing the target element; 
determine a set of anchor features characterizing the anchor element; and 
output an RPA script including an encoding of the set of target features and an encoding of the set of anchor features; 
wherein the set of target features comprises: 
a target element ID indicative of a position of the target element within a tree representation of the target UI, 
a target image comprising an image of the target element, and 
a target text comprising a sequence of characters displayed by the target element; 
wherein the set of anchor features comprises: 
an anchor element ID indicative of a position of the anchor element within the tree representation of the target UI, 
an anchor image comprising an image of the anchor element, and 
an anchor text comprising a sequence of characters displayed by the anchor element; and 
wherein executing the RPA script on a client machine causes the client machine to: 
attempt to identify a runtime instance of the target element within a runtime UI exposed by the client machine according to the target element ID, 
in response, when the attempt fails, identify the runtime instance of the target element according to the anchor element ID, target text, target image, anchor text, and anchor image, and 
automatically carry out an operation that reproduces a result of an interaction of a human operator with the runtime instance of the target element.

2. The method of claim 1, wherein automatically selecting the anchor element comprises: 
selecting a plurality of anchor candidates from the plurality of visual elements; 
determining a plurality of anchor fitness scores, each anchor fitness score determined for a respective anchor candidate of the plurality of anchor candidates according to a relative on-screen position of the respective anchor candidate with respect to the target element; and 
in response, selecting the anchor element from the plurality of anchor candidates according to the plurality of anchor fitness scores.

3. The method of claim 2, comprising determining each anchor fitness score according to an angle of a line connecting a center of the target element to a center of the respective anchor candidate.

4. The method of claim 2, comprising determining each anchor fitness score according to an amount by which the target element and the respective anchor candidate intersect.

5. The method of claim 1, wherein automatically selecting the anchor element comprises: 
determining a candidate on-screen location according to an on-screen location of the target element and further according to a size of the target element; 
in response, identifying a candidate visual element of the target UI located at the candidate on-screen location; and 
selecting the candidate visual element as the anchor element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 20150067498 A1, hereinafter Satou) in view of Arieli (US 20190303269 A1) in further view of Chandra et al. (US 20150242306 A1, hereinafter Chandra).

As to claim 1, Satou discloses a method of designing robotic process automation (RPA) software, the method comprising employing at least one hardware processor (“The scenario device 10 includes a CPU 12,” Satou paragraph 0047) of a computer system to: 
receive a user input selecting a target element from a plurality of visual elements of a user interface (UI) exposed by the computer system (Satou Figure 14 118; "First, the CPU 42 executes each of the processes included in the operation recording program 60. More specifically, at step 210 and step 212, the CPU 42 monitors input by the mouse 46M and the keyboard 46K by executing the input monitoring process 61," Satou paragraph 0077; "When input (input by the user) has been performed with the mouse 46M or the keyboard 46K, the CPU 42 makes affirmative determination at step 212, and then at step 214 determines whether or not the input operation was from the mouse 46M," Satou paragraph 0077; "Then, at step 218, the CPU 42 executes the image capture process 62 and the image search process 66. More precisely, an image of the screen of the display section 44 is acquired by executing the image capture process 62, and, by executing the image search process 66, an image matching the image of a region including the operation position by the mouse 46M is searched for in the pre-recorded icons 82 saved in the file 80," Satou paragraph 0079, user performs a mouse input on a target UI element); and 
in response, output an RPA script instructing a software robot to execute an RPA activity that mimics an interaction of a human operator with the target element ("Then at step 232, the CPU 42 generates a scenario (described in detail below) by outputting a recorded scenario of operation data containing the temporarily stored data representing the character string or image (the peripheral object), and data representing the direction from the target object," Satou paragraph 0092; “he CPU 42 then, at step 332, executes an emulation of actual operation (detailed explanation follows) by executing the event emulation process 75,” Satou paragraph 0137); 
wherein the RPA script includes: 
an encoding of a text displayed by the target element ("When the image containing the operation position by the mouse 46M contains a character string, the CPU 42 makes an affirmative determination at step 224, and transitions processing to step 226," Satou paragraph 0082; Satou Figure 6 226 "Store Character String", the target UI object text is stored); and 
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to to the text displayed by the target element ("This thereby enables the target object and the user operation to be identified using the test scenario 81, from the data representing the target object and the user operation, the data representing the peripheral objects, and the data representing the positional relationship between the target object and the peripheral objects. Thus, when operation in application software is executed on a computer using the scenario, the position of the target object can still be identified even when, for example, the size of the characters has been made larger after the scenario was generated. This thereby enables the position of the target object to be identified even when, for example, part of the scenario has been modified, enabling the efficiency of work using scenarios to be improved," Satou paragraph 0159), and 
in response to identifying the runtime instance of the target element, execute the RPA activity on the runtime instance of the target element ("First the CPU 42 executes each of the processes contained in the automatic manipulation program 68. More specifically, by step 300, the CPU 42 reads in the test scenario 81 by executing the scenario reading process 69. The CPU 42 then, at step 302, determines whether or not there is data representing a command to operate the mouse 46M recorded in the test scenario 81," Satou paragraph 0105; "The CPU 42 then, at step 332, executes an emulation of actual operation (detailed explanation follows) by executing the event emulation process 75," Satou paragraph 0137, CPU emulation execution of recorded UI operations).
However Satou does not appear to explicitly disclose a limitation:
wherein the RPA script includes: 
an encoding of a target ID identifying the target element among other visual elements of the UI, and
an encoding of an image of the target element; and
wherein executing the RPA script on a client machine causes the client machine to: 
search a runtime UI exposed by the client machine for elements matching the target ID, 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the image of the target element and further according to the text displayed by the target element.
Arieli teaches an encoding of a target ID identifying the target element among other visual elements of the UI (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066); and
search a runtime UI exposed by the client machine for elements matching the target ID (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066), 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the text displayed by the target element (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element. If such an id attribute does not exist, the system 100 analyzes the extracted element properties to check all attributes of the element in order to determine if one of the attributes is unique in the web page 16. If such a unique attribute is found, the xpath of that attribute is used to uniquely identify the element. For example, if a unique attribute of ‘name’ is found with a field value of ‘btnK’, the xpath //*[@name=‘btnK’] is used to uniquely identify the element. If no such unique attribute is found, the system 100 analyzes the extracted element properties to determine whether the node text context of the element is unique in the web page 16. If the node text context is unique, the xpath of that node text is used to uniquely identify the element. For example, if the node text ‘OK’ of the element is unique, the xpath //*[text( )=‘OK’] is used to uniquely identify the element. If the node text context is not unique, the system 100 recursively checks the above id, unique attribute and unique node text criteria for the parent elements of the identified element until such criteria are satisfied or the document root is reached to set the unique identifier of the identified element,” Arieli paragraph 0066).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Satou to include an element ID, store the element ID in Satou’s RPA script and search for target elements by ID in addition to text as taught by Arieli. One would have been motivated to make such a combination so that more data points could be used for matching to a target element, thus increasing the robustness of Satou’s element matching and reducing the chances of incorrectly matching to the wrong element.
However Satou does not appear to explicitly disclose a limitation:
wherein the RPA script includes: 
an encoding of an image of the target element; and
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to the image of the target element.
Chandra teaches a limitation:
wherein the RPA script includes: 
an encoding of an image of the target element (“Next, at 504, the hierarchical source representation may be analyzed; spatial analysis may be performed and visual clues (i.e. anchors), such as a text label or an image on the user interface that uniquely identify the target element may be generated,” Chandra paragraph 0039; “Then, at 506 the automation engine 204 (FIG. 2) may generate a platform or tool-agnostic script command (i.e., an agnostic test automation script command) that may be based upon the target element and the generated anchors. As such, the agnostic test automation script command may not contain any platform or tool-specific information. The agnostic test automation script command may contain the text label or image of the target element and the anchors,” Chandra paragraph 0040); and
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to the image of the target element (“Next, at 508 the anchors may be analyzed by the playback engine 208 (FIG. 2) to locate the target user interface element automatically based on the script command (i.e., the agnostic test automation script command) and the application on which the command may be executed,” Chandra paragraph 0041).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Satou to store a target element image in Satou’s RPA script and search for target elements by image in addition to text as taught by Chandra. One would have been motivated to make such a combination so that more data points could be used for matching to a target element, thus increasing the robustness of Satou’s element matching and reducing the chances of incorrectly matching to the wrong element.

As to claim 2, Satou as modified by Arieli and Chandra further discloses the method of claim 1, further comprising employing the at least one hardware processor, in response to the user input selecting the target element, to automatically select an anchor element co-displayed with the target element within the UI (“The CPU 42 then, at step 222, executes the OCR character string acquisition process 63, searches for a character string present in the vicinity of the image of the icon, temporarily stores character string data of the search result at the next step 226, and then transitions processing to step 230,” Satou paragraph 0080, determine character string data of anchor UI element); 
wherein the RPA script further comprises: 
an encoding of an anchor ID identifying the anchor element among other visual elements of the UI, and data characterizing a visual appearance of the anchor element ("Then at step 232, the CPU 42 generates a scenario (described in detail below) by outputting a recorded scenario of operation data containing the temporarily stored data representing the character string or image (the peripheral object), and data representing the direction from the target object," Satou paragraph 0092; “Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066, in the combination with Arieli Satou’s anchor elements would also have element IDs); and 
wherein executing the RPA script on the client system causes the client machine to identify the runtime instance of the target element further according to the anchor ID and the visual appearance of the anchor element ("This thereby enables the target object and the user operation to be identified using the test scenario 81, from the data representing the target object and the user operation, the data representing the peripheral objects, and the data representing the positional relationship between the target object and the peripheral objects. Thus, when operation in application software is executed on a computer using the scenario, the position of the target object can still be identified even when, for example, the size of the characters has been made larger after the scenario was generated. This thereby enables the position of the target object to be identified even when, for example, part of the scenario has been modified, enabling the efficiency of work using scenarios to be improved," Satou paragraph 0159).

As to claim 3, Satou as modified by Arieli and Chandra further discloses the method of claim 2, wherein automatically selecting the anchor element comprises: 
selecting a plurality of anchor candidates from the plurality of visual elements ("When the CPU 42 performs the character string search, preferably a first candidate is taken as the nearest character string in a direction determined by the type of icon. When there is no character string present in the direction determined by the type of icon, the CPU 42 preferably searches for the nearest character string in another direction, and repeats searching until a character string is found. The priority sequence of direction when searching for character strings is preferably a sequence determined for each of the types of icon," Satou paragraph 0081); 
determining a plurality of anchor fitness scores, each anchor fitness score determined for a respective anchor candidate of the plurality of anchor candidates according to a relative on-screen position of the respective anchor candidate with respect to the target element ("When the CPU 42 performs the character string search, preferably a first candidate is taken as the nearest character string in a direction determined by the type of icon. When there is no character string present in the direction determined by the type of icon, the CPU 42 preferably searches for the nearest character string in another direction, and repeats searching until a character string is found. The priority sequence of direction when searching for character strings is preferably a sequence determined for each of the types of icon," Satou paragraph 0081); and 
in response, selecting the anchor element from the plurality of anchor candidates according to the plurality of anchor fitness scores ("When the CPU 42 performs the character string search, preferably a first candidate is taken as the nearest character string in a direction determined by the type of icon. When there is no character string present in the direction determined by the type of icon, the CPU 42 preferably searches for the nearest character string in another direction, and repeats searching until a character string is found. The priority sequence of direction when searching for character strings is preferably a sequence determined for each of the types of icon," Satou paragraph 0081).

As to claim 4, Satou as modified by Arieli and Chandra further discloses the method of claim 3, comprising determining each anchor fitness score according to an angle of a line connecting a center of the target element to a center of the respective anchor candidate ("In the determination examples by direction in the relationship definitions illustrated in FIG. 23 and FIG. 24, a character string, such as 'at the left side', is defined as the relationship definition. An example of a definition of 'at the left side' is a condition that the x coordinate of the left end of the character string is the same as or larger than the x coordinate of the right end of the image (icon), and at least a number of dots slightly overlap in the y coordinates thereof," Satou paragraph 0145, positional relationship for searching for anchor UI elements is determined by if the y coordinates of the target and potential anchor overlap (i.e., if the angle is below a certain amount); “A case is illustrated in which the Euclidean separation distance Yg1 is then determined between the point 170P and the point 172P. FIG. 28 illustrates a procedure for reducing the target object candidates with the processing of step 315 illustrated in FIG. 16, in a case in which there is no candidate satisfying a predetermined relationship definition, and illustrates a case in which the Euclidean separation distance Yg2 between each center point is taken as a definition by separation distance for a search of all the listed up objects,” Satou paragraph 0149).

As to claim 5, Satou as modified by Arieli and Chandra further discloses the method of claim 3, comprising determining each anchor fitness score according to an amount by which the target element and the respective anchor candidate intersect ("In the determination examples by direction in the relationship definitions illustrated in FIG. 23 and FIG. 24, a character string, such as 'at the left side', is defined as the relationship definition. An example of a definition of 'at the left side' is a condition that the x coordinate of the left end of the character string is the same as or larger than the x coordinate of the right end of the image (icon), and at least a number of dots slightly overlap in the y coordinates thereof," Satou paragraph 0145, positional relationship for searching for anchor UI elements is determined by if the y coordinates of the target and potential anchor overlap).

As to claim 6, Satou as modified by Arieli and Chandra further discloses the method of claim 2, wherein automatically selecting the anchor element comprises: 
determining a candidate on-screen location according to an on-screen location of the target element and further according to a size of the target element ("When the CPU 42 performs the character string search, preferably a first candidate is taken as the nearest character string in a direction determined by the type of icon," Satou paragraph 0081; "FIG. 27 and FIG. 28 illustrate examples of separation distance definitions. FIG. 27 illustrates an example of a definition of "separation distance" for a case in which the target object is "at the left side" in a relationship definition by direction. The coordinates of point 170P are defined as the x coordinate of the left edge of the first object 170, and the central point between the top edge and the bottom edge y coordinates of the first object 170. The coordinates of point 172P are defined as the x coordinate of the right edge of the second object 172 subject to determination, and the central point between the y coordinates of the top edge and the bottom edge of the second object 172. A case is illustrated in which the Euclidean separation distance Yg1 is then determined between the point 170P and the point 172P," Satou paragraph 0149, anchor location for determining if an object is at a left side is determined by the distances between edges of the elements (i.e., based on a size of the target element)); 
in response, identifying a candidate visual element of the target UI located at the candidate on-screen location ("When the CPU 42 performs the character string search, preferably a first candidate is taken as the nearest character string in a direction determined by the type of icon. When there is no character string present in the direction determined by the type of icon, the CPU 42 preferably searches for the nearest character string in another direction, and repeats searching until a character string is found. The priority sequence of direction when searching for character strings is preferably a sequence determined for each of the types of icon," Satou paragraph 0081); and 
selecting the candidate visual element as the anchor element (“searches for a character string present in the vicinity of the image of the icon, temporarily stores character string data of the search result at the next step 226, and then transitions processing to step 230,” Satou paragraph 0080).

As to claim 7, Satou discloses a computer system comprising at least one hardware processor (“The scenario device 10 includes a CPU 12,” Satou paragraph 0047) configured to execute an automation target application and a script authoring application, wherein: 
the automation target application is configured to expose a UI comprising a plurality of visual elements (Satou Figure 3 104, 108); and 
the script authoring application is configured to: 
receive a user input selecting a target element from the plurality of visual elements (Satou Figure 14 118; "First, the CPU 42 executes each of the processes included in the operation recording program 60. More specifically, at step 210 and step 212, the CPU 42 monitors input by the mouse 46M and the keyboard 46K by executing the input monitoring process 61," Satou paragraph 0077; "When input (input by the user) has been performed with the mouse 46M or the keyboard 46K, the CPU 42 makes affirmative determination at step 212, and then at step 214 determines whether or not the input operation was from the mouse 46M," Satou paragraph 0077; "Then, at step 218, the CPU 42 executes the image capture process 62 and the image search process 66. More precisely, an image of the screen of the display section 44 is acquired by executing the image capture process 62, and, by executing the image search process 66, an image matching the image of a region including the operation position by the mouse 46M is searched for in the pre-recorded icons 82 saved in the file 80," Satou paragraph 0079, user performs a mouse input on a target UI element); and 
in response, output an RPA script instructing a software robot to execute an RPA activity that mimics an interaction of a human operator with the target element ("Then at step 232, the CPU 42 generates a scenario (described in detail below) by outputting a recorded scenario of operation data containing the temporarily stored data representing the character string or image (the peripheral object), and data representing the direction from the target object," Satou paragraph 0092; “he CPU 42 then, at step 332, executes an emulation of actual operation (detailed explanation follows) by executing the event emulation process 75,” Satou paragraph 0137); 
wherein the RPA script includes: 
an encoding of a text displayed by the target element ("When the image containing the operation position by the mouse 46M contains a character string, the CPU 42 makes an affirmative determination at step 224, and transitions processing to step 226," Satou paragraph 0082; Satou Figure 6 226 "Store Character String", the target UI object text is stored); and 
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to to the text displayed by the target element ("This thereby enables the target object and the user operation to be identified using the test scenario 81, from the data representing the target object and the user operation, the data representing the peripheral objects, and the data representing the positional relationship between the target object and the peripheral objects. Thus, when operation in application software is executed on a computer using the scenario, the position of the target object can still be identified even when, for example, the size of the characters has been made larger after the scenario was generated. This thereby enables the position of the target object to be identified even when, for example, part of the scenario has been modified, enabling the efficiency of work using scenarios to be improved," Satou paragraph 0159), and 
in response to identifying the runtime instance of the target element, execute the RPA activity on the runtime instance of the target element ("First the CPU 42 executes each of the processes contained in the automatic manipulation program 68. More specifically, by step 300, the CPU 42 reads in the test scenario 81 by executing the scenario reading process 69. The CPU 42 then, at step 302, determines whether or not there is data representing a command to operate the mouse 46M recorded in the test scenario 81," Satou paragraph 0105; "The CPU 42 then, at step 332, executes an emulation of actual operation (detailed explanation follows) by executing the event emulation process 75," Satou paragraph 0137, CPU emulation execution of recorded UI operations).
However Satou does not appear to explicitly disclose a limitation:
wherein the RPA script includes: 
an encoding of a target ID identifying the target element among other visual elements of the UI, and
an encoding of an image of the target element; and
wherein executing the RPA script on a client machine causes the client machine to: 
search a runtime UI exposed by the client machine for elements matching the target ID, 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the image of the target element and further according to the text displayed by the target element.
Arieli teaches an encoding of a target ID identifying the target element among other visual elements of the UI (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066); and
search a runtime UI exposed by the client machine for elements matching the target ID (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066), 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the text displayed by the target element (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element. If such an id attribute does not exist, the system 100 analyzes the extracted element properties to check all attributes of the element in order to determine if one of the attributes is unique in the web page 16. If such a unique attribute is found, the xpath of that attribute is used to uniquely identify the element. For example, if a unique attribute of ‘name’ is found with a field value of ‘btnK’, the xpath //*[@name=‘btnK’] is used to uniquely identify the element. If no such unique attribute is found, the system 100 analyzes the extracted element properties to determine whether the node text context of the element is unique in the web page 16. If the node text context is unique, the xpath of that node text is used to uniquely identify the element. For example, if the node text ‘OK’ of the element is unique, the xpath //*[text( )=‘OK’] is used to uniquely identify the element. If the node text context is not unique, the system 100 recursively checks the above id, unique attribute and unique node text criteria for the parent elements of the identified element until such criteria are satisfied or the document root is reached to set the unique identifier of the identified element,” Arieli paragraph 0066).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Satou to include an element ID, store the element ID in Satou’s RPA script and search for target elements by ID in addition to text as taught by Arieli. One would have been motivated to make such a combination so that more data points could be used for matching to a target element, thus increasing the robustness of Satou’s element matching and reducing the chances of incorrectly matching to the wrong element.
However Satou does not appear to explicitly disclose a limitation:
wherein the RPA script includes: 
an encoding of an image of the target element; and
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to the image of the target element.
Chandra teaches a limitation:
wherein the RPA script includes: 
an encoding of an image of the target element (“Next, at 504, the hierarchical source representation may be analyzed; spatial analysis may be performed and visual clues (i.e. anchors), such as a text label or an image on the user interface that uniquely identify the target element may be generated,” Chandra paragraph 0039; “Then, at 506 the automation engine 204 (FIG. 2) may generate a platform or tool-agnostic script command (i.e., an agnostic test automation script command) that may be based upon the target element and the generated anchors. As such, the agnostic test automation script command may not contain any platform or tool-specific information. The agnostic test automation script command may contain the text label or image of the target element and the anchors,” Chandra paragraph 0040); and
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to the image of the target element (“Next, at 508 the anchors may be analyzed by the playback engine 208 (FIG. 2) to locate the target user interface element automatically based on the script command (i.e., the agnostic test automation script command) and the application on which the command may be executed,” Chandra paragraph 0041).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Satou to store a target element image in Satou’s RPA script and search for target elements by image in addition to text as taught by Chandra. One would have been motivated to make such a combination so that more data points could be used for matching to a target element, thus increasing the robustness of Satou’s element matching and reducing the chances of incorrectly matching to the wrong element.

As to claim 8, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 9, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 10, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 13, Satou discloses a non-transitory computer-readable medium storing instructions which, when executed by at least one hardware processor (“The scenario device 10 includes a CPU 12,” Satou paragraph 0047) of a computer system configured to expose a UI comprising a plurality of visual elements (Satou Figure 3 104, 108), cause the computer system to: 
receive a user input selecting a target element from the plurality of visual elements (Satou Figure 14 118; "First, the CPU 42 executes each of the processes included in the operation recording program 60. More specifically, at step 210 and step 212, the CPU 42 monitors input by the mouse 46M and the keyboard 46K by executing the input monitoring process 61," Satou paragraph 0077; "When input (input by the user) has been performed with the mouse 46M or the keyboard 46K, the CPU 42 makes affirmative determination at step 212, and then at step 214 determines whether or not the input operation was from the mouse 46M," Satou paragraph 0077; "Then, at step 218, the CPU 42 executes the image capture process 62 and the image search process 66. More precisely, an image of the screen of the display section 44 is acquired by executing the image capture process 62, and, by executing the image search process 66, an image matching the image of a region including the operation position by the mouse 46M is searched for in the pre-recorded icons 82 saved in the file 80," Satou paragraph 0079, user performs a mouse input on a target UI element); and 
in response, output an RPA script instructing a software robot to execute an RPA activity that mimics an interaction of a human operator with the target element ("Then at step 232, the CPU 42 generates a scenario (described in detail below) by outputting a recorded scenario of operation data containing the temporarily stored data representing the character string or image (the peripheral object), and data representing the direction from the target object," Satou paragraph 0092; “he CPU 42 then, at step 332, executes an emulation of actual operation (detailed explanation follows) by executing the event emulation process 75,” Satou paragraph 0137); 
wherein the RPA script includes: 
an encoding of a text displayed by the target element ("When the image containing the operation position by the mouse 46M contains a character string, the CPU 42 makes an affirmative determination at step 224, and transitions processing to step 226," Satou paragraph 0082; Satou Figure 6 226 "Store Character String", the target UI object text is stored); and 
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to to the text displayed by the target element ("This thereby enables the target object and the user operation to be identified using the test scenario 81, from the data representing the target object and the user operation, the data representing the peripheral objects, and the data representing the positional relationship between the target object and the peripheral objects. Thus, when operation in application software is executed on a computer using the scenario, the position of the target object can still be identified even when, for example, the size of the characters has been made larger after the scenario was generated. This thereby enables the position of the target object to be identified even when, for example, part of the scenario has been modified, enabling the efficiency of work using scenarios to be improved," Satou paragraph 0159), and 
in response to identifying the runtime instance of the target element, execute the RPA activity on the runtime instance of the target element ("First the CPU 42 executes each of the processes contained in the automatic manipulation program 68. More specifically, by step 300, the CPU 42 reads in the test scenario 81 by executing the scenario reading process 69. The CPU 42 then, at step 302, determines whether or not there is data representing a command to operate the mouse 46M recorded in the test scenario 81," Satou paragraph 0105; "The CPU 42 then, at step 332, executes an emulation of actual operation (detailed explanation follows) by executing the event emulation process 75," Satou paragraph 0137, CPU emulation execution of recorded UI operations).
However Satou does not appear to explicitly disclose a limitation:
wherein the RPA script includes: 
an encoding of a target ID identifying the target element among other visual elements of the UI, and
an encoding of an image of the target element; and
wherein executing the RPA script on a client machine causes the client machine to: 
search a runtime UI exposed by the client machine for elements matching the target ID, 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the image of the target element and further according to the text displayed by the target element.
Arieli teaches an encoding of a target ID identifying the target element among other visual elements of the UI (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066); and
search a runtime UI exposed by the client machine for elements matching the target ID (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element,” Arieli paragraph 0066), 
in response, when the runtime UI has no elements matching the target ID, identify a runtime instance of the target element within the runtime UI according to the text displayed by the target element (“Initially, the system 100 analyzes the extracted element properties to check if the element has an id attribute. If such an id attribute exists, the id attribute is used to uniquely identify the element. If such an id attribute does not exist, the system 100 analyzes the extracted element properties to check all attributes of the element in order to determine if one of the attributes is unique in the web page 16. If such a unique attribute is found, the xpath of that attribute is used to uniquely identify the element. For example, if a unique attribute of ‘name’ is found with a field value of ‘btnK’, the xpath //*[@name=‘btnK’] is used to uniquely identify the element. If no such unique attribute is found, the system 100 analyzes the extracted element properties to determine whether the node text context of the element is unique in the web page 16. If the node text context is unique, the xpath of that node text is used to uniquely identify the element. For example, if the node text ‘OK’ of the element is unique, the xpath //*[text( )=‘OK’] is used to uniquely identify the element. If the node text context is not unique, the system 100 recursively checks the above id, unique attribute and unique node text criteria for the parent elements of the identified element until such criteria are satisfied or the document root is reached to set the unique identifier of the identified element,” Arieli paragraph 0066).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Satou to include an element ID, store the element ID in Satou’s RPA script and search for target elements by ID in addition to text as taught by Arieli. One would have been motivated to make such a combination so that more data points could be used for matching to a target element, thus increasing the robustness of Satou’s element matching and reducing the chances of incorrectly matching to the wrong element.
However Satou does not appear to explicitly disclose a limitation:
wherein the RPA script includes: 
an encoding of an image of the target element; and
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to the image of the target element.
Chandra teaches a limitation:
wherein the RPA script includes: 
an encoding of an image of the target element (“Next, at 504, the hierarchical source representation may be analyzed; spatial analysis may be performed and visual clues (i.e. anchors), such as a text label or an image on the user interface that uniquely identify the target element may be generated,” Chandra paragraph 0039; “Then, at 506 the automation engine 204 (FIG. 2) may generate a platform or tool-agnostic script command (i.e., an agnostic test automation script command) that may be based upon the target element and the generated anchors. As such, the agnostic test automation script command may not contain any platform or tool-specific information. The agnostic test automation script command may contain the text label or image of the target element and the anchors,” Chandra paragraph 0040); and
wherein executing the RPA script on a client machine causes the client machine to: 
identify a runtime instance of the target element within the runtime UI according to the image of the target element (“Next, at 508 the anchors may be analyzed by the playback engine 208 (FIG. 2) to locate the target user interface element automatically based on the script command (i.e., the agnostic test automation script command) and the application on which the command may be executed,” Chandra paragraph 0041).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Satou to store a target element image in Satou’s RPA script and search for target elements by image in addition to text as taught by Chandra. One would have been motivated to make such a combination so that more data points could be used for matching to a target element, thus increasing the robustness of Satou’s element matching and reducing the chances of incorrectly matching to the wrong element.

As to claim 14, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10769427 B1 to Gajera et al. discloses detection and definition of virtual objects in remote screens where ambiguous UI elements are linked to their closest text fields in a particular direction in automation system for GUI applications;
US 20040100502 A1 to Ren discloses automating interactions with software user interfaces where a target UI object is determined by information about the target UI object’s parent and peer UI objects;
US 20180189170 A1 to Dwarakanath et al. discloses device-based visual test automation where a target UI object is identified based on determining a visual relationship with other UI elements concurrently displayed in the GUI;
US 20110047488 A1 to Butin et al. discloses display-independent recognition of graphical user interface control where a UI element in a robotic script is matched to a UI element in a run-time GUI based on image analysis; and
US 20140109055 A1 to Gibbens et al. discloses software test automation where appearances of a UI element in a GUI is used to match to an element referenced in a robotic script.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171